Case 1:20-cv-07871-CM Document 1-1 Filed 09/23/20 Page 1 of 4

- DEPARTMENT OF HOMELAND SECURITY DOB: 10/12/1977
NOTICE TO APPEAR Event No: NYC2012000115

I in removal proceedings under section 240 of the Iramigration and Nationality Act:
Subject IDB: 367363145 PINS: 12725528.

 

 

File No 037 637 630 _
n the Matter of

 

 

 

Resnondert WNOHASSES GONZALEZ CRUZ AKA: GONZALEZ, Nehassas currently residing at
| i470 Amsterdam Avenue a5E 3H, New York, NEW ee 19027 (646) 260-6497. .
(Number, street city and ZIP code) (Area codé-and phone number

"| You are an arriving alien,
| You are an alien present in the United States who has not been admitted or paroled.

%) You have been admitted to the United States, but are removable for the reasons stated below

(he Department of Homeland Security alleges that you:

2. You are a native of the Dominican Republic and a citizen of the Dominican

. 1. You are not a citizen or national of the United States;
A Republic;

3. You were admitted to the United States at or near New York, NY on or about July
24, 1982 as a lawful permanent resident;

| 4. You were convicted of the crime of Criminal Sale of a Controlled Substance in the
| Third Degree, to wit: Crack, in violation of Section 220.39.01 of the New York State

Penal Law, pursuant to a judgment entered on December 10, 2015 in the Supreme Court
| of the State of New York, County of New York, under case number 01169-2015.
i

On the basis of the foregoing, it is charged that you are subject to removal from the United States pursuant to the following
provision(s} of law:

See Continuation Page Made a Part Hereof

| ot

| This notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of
persecution or torture.

“| Section 235(b) 1) order was vacated pursuant to [.] 8CFR 208.30 ["] 8CFR 235.3(b)(5)(iv)

YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at.

ROTR: 20) Varick Street. Room 507, New York, NY 10014. a ae

 

(Complete Address of immigration Court, including Room Nuner flan an

 

 

f
ory To be set ai To be set. = to show why yo oily rey fré fafa | United States based on the
(Bate) (Time) c—
| sharge(s) set forth above. a hh E wieeciiie ~ SDDO _ a
Sigpéture and Title of issuing Officer} (Sign in ink)
Date: December 5, 2019 / New York, NY

 

wee _ }-
T

| (City and State)

 

ent totter stan that haan enn thhtts mabe ahament —

JHS Form 1-862 (6/19) Page 1 of 3
Case 1:20-cv-07871-CM Document 1-1 Filed 09/23/20 Page 2 of 4

 

a note een pee A rene

Notice to Respondent |
| Warning: Any statemen| you make may be used agains! you in femoval proceedings

Alien Registration: This copy of the Notice to Appear served upon you is evidence of your alien registration while you are in removal proceedings.
You are required to carry it with you at all times

Representation: If you so choose, you may be represented in this proceeding, at no expense to the Government, by an altorney or olher individual
authorized and qualified to represent persons before the Executive Office for Immigration Review, pursuant to 8 CFR 1003.16. Unless you so
request, no hearing vall be scheduled earlier than ten days from the date of this notice. io allow you sufficien! time fo secure counsel. A ist of |
juallfied attomeys and organizations who may be available to represen! you at no cosi will be provided with this notice.

| Conduct of the hearing: At the time of your hearing, you should bring with you any affidavits or other documents that you desire fo have considered
| in connection with your case. if you wish to have the testimany of any witnesses considered, you should arrange to have such witnesses presen! al
ihe hearing. At your hearing you will be given ihe opportunity to admit or deny any or ali of the allegations in the Notice to Appear and that you are

admissibie or remavabie contained tn the Nolice to Appear You will have an opportunity to present evidence on your own behalf to examine any
evidence presented by the Government, to object, on proper iegal grounds, to the receip! of evidence and to cross examine any witnesses presented
by the Government. At the conclusion of your heanng, you have a night to appeal an adverse decision by the immigration judge.

 

You will be advised by the immigration judge before whom you appear of any relief from removal for which you may appear eligible including the |}
privilege of voluntary departure. You will be giver) a reasonable opportunity !o make any such apphcation to the immrgration judge.

One-Year Asylum Application Deadline: If you believe you may be eligible for asylum, you must file a Form 1-589, Application for Asylum and for
Vithholding of Removal, The Form [-589, Instructions, and information on where to file the Form can be found at www.usecis.goy/i-589. Failure to file
ine Form !-889 within one year of arrival may bar you from eligibility to apply for asylum pursuant to section 208(a){2}(B) of the Immigration and
Nationality Act. |

u will be advised by the immigration judge before whom you appear of any relief from removal for which you may appear eligible including th:
privilege of voluntary departure. You will be given a reasonable opportunity to make any such application to the immigration judge

Failure to appear: You are required te provide the Department of Homeland Security (DHS), in writing, with your full mailing address and tefephone
number. You must notify the immigration Caurt and the DHS immediately by using Form EOIR-33 whenever you change your address or telephone
number during the course of this proceeding, ou will be provided with a copy of this form. Notices of hearing will be mailed fo this address. Hf you do
net submit Form EOIR-33 and de not otherwise provide an address at which you may be reached during proceedings, then the Goverment shall nat
be required to provide you with written notice of your hearing. If you fail to attend the hearing al the time and place designated on this notice, or any |
date and lime later directed by the Immigration Court. a removal order may be made by the immigration judge in your absence, and you ray be
arrested and detained by the DHS,

Mandatory Duty to Surrender for Removal: | you become subject to a final order af removal, you must surrender for removal to your local DMS
office, listed om the internet at hfto//wew.ice.goy/centectiero, as directed by the DHS and required by statute and regulation Immigration
regulations at 8 CFR 1241.1 define when the removal order becomes administratively final. {[ you are granted voluntary departure and fail lo depart
ine United States as required, fail to post a band in connection with voluntary departure, or fat to comply with any other condition or term in
connection with voluntary departure, you must surrender for removal on the next business day thereafter. {f you do not surrender for removal as
required you will be ineligible for all forms of discretionary relief for as long as you remain in the United States and for ten years after your departure

removal. This means you will be ineligible for asylum, cancellation of removal, voluntary departure. adjustment of status, change of nonimmigrant
5, fegistry, and related waivers for this period. If you do not surrender for removal as reauired, you may also be criminatly prosecuted under
action 243 of the immigration and Nationality Act.

 

 

at

)S, Citizenship Claims: H you believe you are a United States citizen, please advise the DHS by calling the ICE Law Enforcement Support Center
loll free at (855) 448-6903.

 

 

 

 

 

 

 

 

- Request for Prompt Hearing _ oo — —
i
To expedite a determination in my case, | request this Notice te Appear be filed with the Executive Office of Immigration Review as soon a:
possible. | waive my nght to a 10-day period prior to appearing before an immigration judge and ee ny _— be scheduled,
| Betor A 4 G4 Leen
/ . gy d+ 78) ignatu re of Respondent).(% Sign in ar)
JA Lo 7 ,~ V7 Bb j pF i
_' am Wie * FN ‘ LU f Dates /* [* L. “| S
(Signature and Title of immigration Officer) (Sign in ink) f
Certificate of Service
s Notice To A ved on the responden| bymeon _/° | =f ES) in the following manner and in compilance with section i

 

 

é We 441) of the /
%) jn person LJ by certified mail, returned receipt # _ _. requested L | by regular mail

cr, | | ;

Attached is a credible fear worksheet

i x] Attached is a list of organization and attorneys which provide free legal services i
| The ahen was provided oral notice in the __ Bnglish language te time and place of his or her hearing and of the | |
conser quences of faire fo appear as + prowides an section 240(b)(7) of the Act. A]
VFB ~*~ — eo —— = eS - jA > t > 0). 0. Z Be
(Signature of Respondent if Pars: nally €rved) (Sign in ink) -Fignat ture and Yitle of officer) (Sign in ink)

!

—-- == On He - ronan

 

ee ——

 

 

DHS Form 1-862 (6/19) Page 2 of 3
Case 1:20-cv-07871-CM Document 1-1 Filed 09/23/20 Page 3 of 4

Privacy Act Statement

Authority:

The Qepactment of Homeland Security through U.S. Immigration and Customs Enforcement (ICE), U.S Customs and Border Protection (CBP), and
|S. Citizenship and immigration Services (USCIS) are authorized fo collect the information requested on this farm pursuant to Sections 103, 237
239, 240, and 290 of the immigration and Nationality Act (INA), as amended (8 U.S.C, 1103, 1229. 12294. and 1360), and the regulations issued

‘suant thereto

Purpose:
You are being asked to sign and date this Notice to Appear (NTA) as an acknowledgement of personal receipt! of this notice. This notice, when filed
with the U.S. Department of Justice’s (DCJ) Executive Office for Immigration Review (EOIR). initiates removal proceedings. The pres cantains
formation regarding the nature of the proceedings against you, the legal authority under which proceedings aré conducted, the acts of conduc!
alleged against you lo be in violation of law. the charges against you, and the statutory provisions alleged to have been violated. The NTA also
includes information about the conduct of the removal hearing, your right to representation at no expense to the government, the requirement to
nform EOIR of any change in address, the consequences for failing lo appear, and that generally, if you wish to apply for asylum, you mus! do sa
vithin ane year of your arrival in the United States. If you Choose to sign and date the NTA, that information will be used to confirm thal you received
ind for recordkeeping.

   

Routine Uses:
sr United States Citizens. Lawful Permanent Residents, or individuals whose records are covered by the J
5524 note), your information may be disclosed in accordance with the Privacy Act of 1974, 5 U.S.C. § 552

udicial Redress Act of 2075 (5 USC
a(b), including pursuant to the routly

    

 

 

ses published in the following DHS systems of records notices (SORN): DHS/USCISICE/CBP-001 Alien File, Index, and National File 1)
system of Records, DHS/USCIS-007 Benefit Information System, DHSICE-011 Criminal Arrest Records and immigration Enforcement Records
ARIER), and DHS/CE-003 Genera! anaes eee menos eats peter: (Ce MS) and DHS/GBP-023 Berder Patrol Enforcement Records
(BPER). These SORNs can be viewed at | " ystems somes. When disclosed to the DOJ’s EOIR for immigration
roceedings, this information that is mai tained end ised by DOU is covered iy the filles ng CaN) ee EOIF 001, Records and Management
information Systerp, or any updated or successor SORN, which can be viewed at | mé-reqords. Further, your

information may be disclosed pursuant to routine uses described in the sbeconiciioned DHS ‘SORNs or DO. J E OIR SORN to federal, state. focal
iribal, territorial. and foreign jaw enforcement agencies for enforcement, investigatory, litigation, or other sirnilar purpaseés

or afl others, as appropnate undet United Slates law and DHS policy, the information you provide may be shared internally within OHS, as well as
vith federal, state, local, tribal, territorial, and foreign law enforcement; other government agencies; and other parties for enforcement, investigatory
stigati on, or other similar purposes

Disclosure:

Providing your signailure and the date of your signature is voluntary. There are no effects on you for not providing your signature and dale however
emoval proceedings may continue notwithstanding the failure or refusal to provide this information

DHS Form 1-862 (6/49) Page 3 of
S

Si

Case 1:20-cv-07871-CM Document 1-1 Filed 09/23/20 Page 4 of 4

 

 

; 3 — I-862
U.S. Department of Homeland Security Continuation Page for Form
2 ee ee SSS SE eee SS Se SS SSS ES dS SS eS
i Alen’ s Name — File Number _ | Date a
GONZALES CRUZ, NOHASSES 037 637 630 12/06/2018

[_Bvent No: N¥c2012000115| a

ON THE BASIS OF THE FOREGOING, “IT Is ‘CHARGED THAT YOU ARE SUBJECT TO REMOVAL FROM THE UNITED |
STATES PURSUANT TO THE FOLLOWING RESET EION G1 OF LAW:

7 we we ee = -====<== eleliatietie th ht ee =e

 

'Section 237 (a) (2) (A) (444) of the Immigration and Nationality Act (Act), as amended, in that,
at any time after admission, you have been convicted of an aggravated felony as defined in
Section 101i (a) (43) (B) of the Act, an offense relating to the illicit trafficking in a
controlled substance, ag described in section 102 of the Controlled Substances Act,
;including a drug trafficking crime, ag defined in section 924(c) of Title 18, Umited States
Code.

i
Section 237 (aj) (2) (B) (i) of the Immigration and Nationality Act, as amended, in that, at any

time after admission, you have besn convicted of a violation of (or a conspiracy or attempt
to violate} any law or regulation of a State, the United States, or a foreign country
relating to a contrelled substance (as defined in Saction 102 of the Controlled Substances
Aft, 21 U.S.C. 802), other than a single offenge involving possession for one's own use of
30 grams or less of marijuana.

St
Fs

 

vature ff , a Title
. i

MICHAEL MCGINNITY lf | i sSDDO

 

lor |-R3 1 Continuation Pave (Rev, O8BOLO7)
